Title: From John Quincy Adams to Abigail Louisa Smith Adams Johnson, 22 February 1825
From: Adams, John Quincy
To: Johnson, Abigail Louisa Smith Adams


				
					My dear Niece—
					Washington 22 Feby 1825—
				
				Among the congratulations of my friends upon the issue of the recent election none have given me more cordial satisfaction than those contained in your affectionate & elegant letter of the 15 instt. Although we have generally lived so widely separated from each other, I ever remember with kindly feelings the ties of blood between us, & I retain a grateful recollection of the few days of our meeting on the banks of the Hudson—nearly seven years since. Present my kind regards to your husband & say that I hope he will not attribute to neglect that I have not duly noticed communications some years since received from him. I have hoped that a day of leisure would come when I could not only return my thanks for them, but discuss with him some of the topics treated by him. An unrespited succession of public duties has deprived me of the pleasure, but not of that which I enjoyed in the personal acquaintance between us. at the time of our accidental meeting at Albany. Your Aunt & Mary Hellen return your affectionate greetings, to which I add those of your Cousins, Elizabeth Adams & my three sons who are all with us; & those of your friend & Uncle—
					
				
				
			